United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS       August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-40069
                        Conference Calendar



OSSIE ROBERT TRADER,

                                    Petitioner-Appellant,

versus

UNITED STATES SENTENCING COMMISSION,

                                    Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 1:03-CV-1411
                         --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Ossie Robert Trader, prisoner number 32019-066, was

convicted of one charge of aiding and abetting robbery and one

charge of using and carrying a firearm during a crime of

violence.   He was sentenced to serve 248 months in prison and a

five-year term of supervised release.   Trader filed a purported

28 U.S.C. § 2241 petition to challenge this sentence.      The

district court determined that Trader’s purported 28 U.S.C.

§ 2241 petition was best construed as a 28 U.S.C. § 2255 motion


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40069
                                -2-

and dismissed it.   Trader now appeals that dismissal.   He argues

that his sentence should be vacated because it was imposed in

violation of the Ex Post Facto Clause.

     The district court’s findings of fact are reviewed for clear

error, and issues of law are reviewed de novo.   Jeffers v.

Chandler, 253 F.3d 827, 830 (5th Cir. 2001).   Trader has not

shown that the district court erred in construing his pleading as

a 28 U.S.C. § 2255 motion that should be dismissed for want of

jurisdiction.   See Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th

Cir. 2000); Cox v. Warden, Fed. Detention Ctr., 911 F.2d 1111,

1113 (5th Cir. 1990); Solsona v. Warden, 821 F.2d 1129, 1132 (5th

Cir. 1987).   The judgment of the district court is AFFIRMED.